Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 18, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  149458                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  IN THE MATTER OF                                                                                                   Justices


  HONORABLE DENNIS N. POWERS                                                 SC: 149458
  52-1 DISTRICT COURT                                                        JTC Formal Complaint 94


  BEFORE THE JUDICIAL TENURE COMMISSION
  ___________________________________________/

        On order of the Court, the June 16, 2014 order of this Court appointing Honorable
  Jeanne Stempien to serve as Master to hear Judicial Tenure Commission Formal
  Complaint No. 94 is hereby RESCINDED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               June 18, 2014
                                                                              Clerk